Citation Nr: 1816286	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-13 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a neck and shoulder disability, to include as secondary to multi-level degenerative disc disease of the lumbar spine (lower back disability).

2.  Entitlement to a disability rating in excess of 40 percent for lower back disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) from September 8, 2009 and prior to April 21, 2016.

4.  Entitlement to TDIU prior to September 8, 2009. 


REPRESENTATION

Appellant represented by:	Marcheta L. Gillam, Attorney at Law


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty from August 1970 to August 1973 and from September 1980 to July 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2008 and January 2011 rating decisions of U.S. Department of Veterans Affairs (VA) Regional Offices.

In a May 2011 substantive appeal, the appellant indicated that he would like to testify before a Veterans Law Judge at a local VA office.  In an April 2012 telephone call, the appellant's representative withdrew the hearing request.  Based on the latest communication from the appellant, the Board finds that the May 2011 hearing request has been withdrawn and that there is no pending hearing request.

The appeal was previously before the Board in June 2014.  At that time, the claim of service connection for a neck and shoulder disorder was reopened and then remanded for additional development.  In the same adjudication, the Board also remanded the claims of entitlement to a rating higher than 40 percent for lower back disability and entitlement to TDIU for additional development.  The claims were then readjudicated in January 2018.  The Board acknowledges that the AOJ failed to address the issue of entitlement to TDIU prior to April 21, 2016.  However, this decision grants TDIU in part and remands it in part.  Thus, the Board still finds there has been substantial compliance and there is no harm to the Veteran. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of Stegall v. West, 11 Vet. App. 268 (1998), when the examiner made the ultimate determination required by the Board's remand), aff'd, 287 F.3d 1377 (2002).  

Following the June 2014 Board remand, the AOJ, in a January 2018 rating decision, granted TDIU effective April 21, 2016.  This award constitutes a full grant of the TDIU benefit sought from April 21, 2016, and the issue with respect to that period is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).  The January 2018 rating decision also granted service connection for unspecified depressive disorder and insomnia disorder, assigning evaluations of 30 percent effective September 8, 2009, and of 50 percent effective April 21, 2016.  This award constitutes a full grant of the service connection benefits sought for a psychiatric disorder and for a sleep disorder, and those issues are no longer before the Board.  See id.

The issues of entitlement to TDIU prior to September 8, 2009 and entitlement to service connection for a neck and shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the competent and probative evidence fails to show that the Veteran has had ankylosis of the spine or incapacitating episodes from intervertebral disc syndrome.

2.  The evidence shows that the Veteran had "one service-connected disability" ratable at 60 percent for the period from September 8, 2009 and prior to April 21, 2016.

3.  The competent and probative evidence shows that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation for the period from September 8, 2009 and prior to April 21, 2016.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for a schedular rating in excess of 40 percent for lower back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.3, 4.6-4.7, 4.9, 4.14, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71, 4.71a (Diagnostic Code 5003, 5242) (2017).

2.  The criteria for TDIU have been met from September 8, 2009 and prior to April 21, 2016.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he is entitled to a schedular rating in excess of 40 percent for lower back disability and to TDIU from September 8, 2009 and prior to April 21, 2016.  After reviewing the pertinent evidence of record, the Board finds that throughout the rating period on appeal, the criteria for a schedular rating in excess of 40 percent for lower back disability have not been met.  The Board also finds that the criteria for TDIU have been met from September 8, 2009 and prior to April 21, 2016, and so TDIU is granted for that period.  The reasons and bases for this decision will be explained below.

The Board has considered the issues on appeal and decided on the matters based on the pertinent evidence.  Neither the appellant nor the representative has raised any issues with respect to VA's duties, and no other issues have been reasonably raised by the record with respect to VA's duties.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Thus, the Board will proceed to the merits of the appeal.



I.  Increased Disability Rating for Lower Back

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. pt. 4.  The percentage ratings are based on the average earning capacity impairment as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present disability level.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citing 38 U.S.C. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, which pertain to functional impairment.  The U.S. Court of Appeals for Veterans Claims has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

The Veteran is competent to report symptoms and experiences observable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  Here, the Board finds the Veteran credible, as the statements provided by the Veteran are detailed and consistent.

B.  Rating Criteria

The Veteran's lower back disability has been assigned a 40 percent disability rating under diagnostic code 5242 of 38 C.F.R. § 4.71a.

The Schedule for Rating Criteria mandates that disabilities under Diagnostic Codes 5235 to 5243 are to be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.

Under these criteria, a 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5242.  A 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.  Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  Id. n.1.

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id. § 4.71a, DC 5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Id.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. n.1.

C.  Analysis

A rating in excess of 40 percent is not applicable under diagnostic code 5242 because VA examinations conducted throughout the period on appeal found that the Veteran does not have ankylosis.  Specifically, VA examinations conducted in September 2008, June 2009, May 2010, and December 2010 all indicate that the Veteran has no ankylosis of the spine.

Moreover, a rating in excess of 40 percent is not applicable under diagnostic code 5243 because the same VA examinations found that the Veteran had no incapacitating episodes during the past twelve-month period due to intervertebral disc syndrome.  Therefore, a disability rating higher under diagnostic code 5243 is not applicable in this case.

The Board also considered evaluating the Veteran under diagnostic code 5003 of 38 C.F.R. § 4.71a for degenerative arthritis, but the highest possible disability rating under diagnostic code 5003 is 20 percent. 

Therefore, a rating higher than 40 percent is not warranted because VA examinations failed to find ankylosis of the spine, which disability ratings of 50 and 100 percent warrant under diagnostic code 5242.  Furthermore, the Veteran had no incapacitating episodes due to intervertebral disc syndrome.  Based on the findings of the four VA examinations, a rating higher than 40 percent.

II.  TDIU

As discussed in the Introduction, the grant of TDIU by the RO effective April 21, 2016 constitutes a full grant of the benefit sought for that period, and the issue for that period is no longer before the Board.  Furthermore, the issue of entitlement to TDIU prior to September 8, 2009 is addressed in the Remand portion of the decision below and is remanded to the AOJ.  At issue here is whether the Veteran is entitled to TDIU effective September 8, 2009 and prior to April 21, 2016.

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for TDIU, a percentage threshold must be met.  See id. § 4.16(a).  If there is only one service-connected disability, this disability shall be rated at 60 percent or more.  Id.  If there are two or more service-connected disabilities, there shall be at least one disability ratable at 40 percent or more, and there must also be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

From September 8, 2009 and prior to April 21, 2016, the Veteran was service connected for unspecified depressive disorder and insomnia disorder (30 percent) and lower back disability (40 percent).  Because the Veteran's unspecified depressive disorder and insomnia disorder is associated with his lower back disability, the combination of both disabilities can be considered a "single disability" for the purpose of meeting the TDIU threshold.  See id. § 4.16(a).  Thus, for TDIU purposes, we have a "single disability" whose combined rating was 60 percent from September 8, 2009 and prior to April 21, 2016.   Hence, the Veteran meets the "one 60 percent disability" threshold requirement for TDIU.

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  Id. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)), appeal dismissed, 9 F.3d 978 (Fed. Cir. 1993).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the criteria for compensation based on TDIU have been met. The Veteran attended college and obtained a business degree.  He had not worked since April 15, 1998, at which point he retired from the Post Office due to disability.   VA treatment reports indicate the Veteran has pain in his lumbar spine that interferes with his occupational and social functioning.  See, for example, 4/30/10 Capri, at 56.  The records also reflects a worsening the Veteran's acquired psychiatric disorder.

Thus, from September 8, 2009 and prior to April 21, 2016, the Veteran's service-connected disabilities severely affected his ability to secure and retain substantially gainful employment.  The evidence reflects that his disabilities would have prevented him from sitting for long periods.  Moreover, the Veteran's depressive disorder has been causing occupational and social impairment in most aspects of his life. 

Overall, the Board finds that the Veteran was unable to secure or follow a substantially gainful occupation from September 8, 2009 and prior to April 21, 2016 due to his service-connected disabilities.  See 38 C.F.R. §§ 4.3, 4.16(a).


ORDER

A disability rating in excess of 40 percent for lower back disability is denied.

TDIU from September 8, 2009 and prior to April 21, 2016 is granted.


REMAND

The Board also finds that additional development is necessary before it can adjudicate the issues on appeal.

With respect to the issue of entitlement to service connection for a neck and shoulder disability, the April 2016 VA examiner opined that the Veteran's neck condition was not caused by or a result of service.  The examiner reasoned that the Veteran's neck pain began in 1998 with an acute onset without a mode of injury.  However, the examiner failed to discuss the Veteran's in-service, October 1985 report of a three-day history of numbness in the left neck that radiated down the left arm.  Therefore, the case must be returned so that the AOJ can request to examiner to provide an addendum opinion that offers an adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 310-12 (2007) (noting that the Board had erred in failing to ensure a VA examination was adequate).   

With respect to the issue of entitlement to TDIU prior to September 8, 2009, generally, to be eligible for TDIU, a percentage threshold must be met.  See 38 C.F.R. § 4.16(a).  Prior to September 8, 2009, the Veteran was service-connected for one disability at 30 percent.  As such, the Veteran's disability rating does not meet either threshold requirement for TDIU prior to September 8, 2009.  See id.

Nevertheless, even without meeting the schedular requirements, a veteran may be eligible for total disability compensation if the evidence shows he is unemployable based on his individual circumstances and service-connected disabilities.  VA's policy is to rate as totally disabled all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Id. § 4.16(b).  In such cases, the rating boards should submit the case to the Director, Compensation Service for extra-schedular consideration.  See id.

In this case, the Veteran meets the requirements for referral to the Director, Compensation Service for extra-schedular consideration.  The Veteran's depressive disorder severely affected his ability to secure and retain substantially gainful employment, as noted above.

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records since October 2016.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private treatment records in order to allow the appellant the opportunity to obtain and submit those records for VA review.  Moreover, notify the appellant that he may submit VA Forms 21-4142 and 21-4142a to authorize any private medical provider, to disclose and release to VA information on the Veteran's treatment, and then request those medical records from the private medical provider(s).  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, request the VA examiner who conducted the April 2016 VA examination to review the claims file.  If the April 2016 VA examiner is unavailable, then another appropriate VA clinician should be requested to review the claims file.  The clinician is asked to review the claims file to become familiar with the pertinent medical history.  If the clinician finds it necessary to conduct a new examination, then schedule such an examination for the Veteran.  After reviewing the claims file (and conducting an additional examination, if necessary), the clinician is to address the following:

 a.  Is any neck and shoulder disability at least as likely as not (50 percent or greater probability) related to active service, to include the Veteran's in-service, October 1985 report of a three-day history of numbness in the left neck that radiated down the left arm?  If not, does the record at least as likely as not (50 percent or greater probability) show that any neck and shoulder disability manifested within one year of the Veteran's separation from service in August 1973 or July 1986?

Consider all lay and medical evidence, to include the Veteran's in-service, October 1985 report of a three-day history of numbness in the left neck that radiated down the left arm.

Provide a comprehensive rationale for any opinions and conclusions offered.  If a requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.  If any medical literature is cited, then provide a copy of it or a link to it.

3.  After all development has been completed and returned from all steps above, refer the case to the Director, Compensation Service, to opine whether it is at least as likely as not that the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment prior to September 8, 2009.

4.  After all development has been completed and returned from all steps above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


